
	

114 HJ 46 IH: Proposing an amendment to the Constitution of the United States giving Congress power to regulate campaign contributions for Federal elections.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mr. Schrader introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States giving Congress power to regulate
			 campaign contributions for Federal elections.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The Congress shall have power to prohibit, limit, and otherwise regulate the contribution of funds or donation of in-kind equivalents to candidates standing for election to a Federal office in the United States and to prohibit, limit, and otherwise regulate the expenditure of funds or donation of in-kind equivalents used to support or purchase media advertisements intended to influence the outcome of an election for Federal office in the United States.
 Whenever Congress should exercise such power, it must apply equally and uniformly to all individual persons recognized as citizens of the United States.
 Whenever Congress should exercise such power on associations of citizens of the United States, it must apply equally and uniformly to all associations of citizens of the United States.
 2.Each of the several States shall have power to prohibit, limit, and otherwise regulate the contribution of funds or donation of in-kind equivalents to candidates standing for election to public office in the State and to prohibit, limit, and otherwise regulate expenditure of funds or donation of in-kind equivalents used to support or purchase media advertisements intended to influence the outcome of an election for public office or plebiscite in the State.
 Whenever a State should exercise such power, it must apply equally and uniformly to all individual persons recognized as citizens of the State.
 Whenever a State should exercise such power on associations of citizens of the State, it must apply equally and uniformly to all associations of citizens of the State.
 3.A person who is not a citizen of the United States, including an association of persons who are not citizens of the United States, a foreign government, or any person acting as an agent thereof, may not contribute funds or donate in-kind equivalents to candidates standing for election to public office in the United States or otherwise expend funds or donate in-kind equivalents in a manner intended to influence the outcome of an election for public office or plebiscite in the United States.
 4.The powers provided by this article are limited to the content neutral regulation of political contributions and political expenditures.
 5.Congress shall have the power to enforce this article by appropriate legislation. .  